PER CURIAM.
We reverse the final judgment terminating parental rights because the record demonstrates that the Department of Health and Rehabilitative Services did not give notice of the March 15, 1991 dispositional hearing as required by statute. A person required to be served with notice as prescribed by section 39.462(l)(a), Florida Statutes (1989), is entitled to notice of hearings. § 39.462(l)(b), Fla.Stat. (1989). Failure to furnish appellant notice of the disposition hearing rendered the entry of the judgment terminating her parental rights improper.
Reversed and remanded.
BASKIN and LEVY, JJ., concur.